Citation Nr: 1016531	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-47 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
herniated disc with right groin pain secondary to the 
service-connected left total knee arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2008 rating 
decision, by the Sioux Falls, South Dakota, Regional Office 
(RO).  

Regardless of whether the RO has determined that new and 
material evidence has been received sufficient to warrant 
reopening the Veteran's claim of entitlement to service 
connection for a low back disorder, secondary to the service-
connected left total knee arthroplasty, the Board as the 
final fact finder within VA, must initially determine whether 
new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for lumbosacral disc disease with 
groin pain, secondary to fracture of the left patella with 
total knee replacement, was denied by the Board in a decision 
dated in July 2004.  

2.  Evidence added to the record since the last final July 
2004 Board decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disorder secondary to fracture of 
the left patella with total knee replacement.  



CONCLUSIONS OF LAW

1.  The July 2004 Board decision denying service connection 
for a low back disorder secondary to fracture of the left 
patella with total knee replacement is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1104 
(2009).  

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a low back disorder, secondary to fracture of the left 
patella with total knee replacement; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a new and material evidence claim, the notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in April 2008 and July 2008 from the RO to the 
Veteran which were issued prior to the RO decisions in 
December 2008 and February 2009.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The April 2008 letter also explained the criteria 
for new and material evidence and set forth the basis of the 
last final denial, as required under Kent.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

The Veteran has been afforded VA examinations on the issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited 
history from the Veteran, and provided information necessary 
to decide the issue addressed in this decision.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence under the VCAA.  
Therefore, no useful purpose would be served in remanding 
these matters for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for a low back disorder 
secondary to his service-connected left total knee 
arthroplasty after August 29, 2001, the Board will apply 
these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

By a rating action in January 1954, the RO granted service 
connection for nonunion fracture of the left patella, 
evaluated as 10 percent disabling from May 23, 1953.  In 
February 1998, the rating for the fracture of the left 
patella was increased from 10 percent to 20 percent, 
effective December 1997.  

In February 1998, the Veteran was admitted to Rapid City 
Regional Hospital with a diagnosis of advanced degenerative 
arthritis, left knee; he underwent a left total knee 
arthroplasty.  A review of the discharge summary report 
reflects that the surgery was performed without 
complications.  The post-operative course was noted to have 
been unremarkable.  The Veteran was discharged in a stable 
and satisfactory condition.  Subsequent treatment reports 
reflect that beginning in August and September 1998, the 
Veteran complained of having pain in his right hip and back 
after he had lifted a heavy object.  When seen in a VA 
outpatient clinic in September1998, the Veteran complained of 
pain in his right posterior thigh and of tingling in his 
right foot, which was in all the toes and a little bit on the 
plantar surface.  The Veteran's most intense pain was noted 
to have been in his thigh, but he also had some calf pain and 
posterior gluteal pain.  He denied having any back pain.  The 
veteran stated that the pain increased with sitting and that 
it was relieved with movement.  

In a statement dated in November 1998, the Veteran indicated 
that he was seeking to establish service connection for a 
spine disability, which he felt was caused by his service-
connected left knee disorder.  Submitted in support of his 
claim were treatment reports from Dr. Stephen G. J. Eckrich 
dated from August 1998 through November 1998.  These records 
show that the Veteran received treatment for a left knee and 
back disorders.  

When seen in October 1998, it was noted that the Veteran had 
a long history of left anterior thigh pain and weakness 
involving the right lower extremity.  It was also noted that 
the Veteran had undergone a total knee replacement on the 
left and that he still had a persistent pain involving the 
distal thigh.  The Veteran complained of weakness in the 
right lower extremity and after an evaluation, he was found 
to have herniated disks at two different levels.  An 
impression of far lateral disk herniation, L4-5 on the left 
and free fragment of disk, L5-S1 on the right was entered.  
In late October 1998, the Veteran underwent a L5-S1 
microdiskectomy on the right and a L4-5 far lateral 
microdiskectomy on the left at a private facility.  After the 
surgery, post-operative diagnoses of herniated nucleus 
pulposus on the right with a free fragment at L5-S1 and far 
lateral herniated nucleus pulposus at L 4-5 on the left were 
entered.  

Private treatment reports, dated in mid-November 1998, 
reflect that the Veteran had undergone surgery two and one- 
half weeks earlier, that he had definite weakness of his left 
foot in dorsiflexion and weakness of extension of the left 
great toe, and decreased sensation along the lateral aspect 
of his left knee as compared to the right.  An impression of 
left foot drop, weakness, was recorded.  

A January 1999 VA outpatient report reflects that a physician 
indicated that the veteran's disk and disk surgery were 
unrelated to "the knee."  

When examined by VA in June 1999, the veteran indicated that 
he had undergone a left total knee replacement in February 
1998.  He related that as a result of the surgery, his left 
leg was shortened and that he had some tripping or catching 
of the toes.  The VA examiner noted that the veteran had had 
a herniated disc and that he underwent a microdiscectomy of 
the right L5-S1 and L4-5.  The examiner noted that the 
veteran had some weakness in the left foot as a result of the 
1998 back surgery.  After a physical evaluation of the 
veteran, wherein the examiner noted that there was no 
evidence of any leg length discrepancy upon measurement from 
the anterior-superior iliac spines, a diagnosis of left total 
knee replacement was entered.  The examiner noted that the 
veteran had recovered and that his symptoms had remained 
stable over tine.  

A September 1999 VA progress report reflects that the veteran 
reported having back problems after his total left knee 
replacement.  The examiner advised the Veteran that the 
problems he was having with his back could have been related 
to the late effects following his knee replacement surgery.  
A VA X-ray bone length examination, performed in November 
1999, revealed no definite overall leg-length discrepancy at 
the level of the iliac crests, hips or knees, despite an 
apparent eight millimeter loss of height at the level of the 
left ankle joint.  Other pertinent findings included 
indwelling left total knee arthroplasty and minimal 
degenerative narrowing of the right hip joint.  An X-ray of 
the right pelvis, also performed by VA in November 1999, 
revealed non-specific eight millimeter cystic focus in the 
area of the right sacral "ala" and medial ilium, minimal 
parasymphyseal sclerosis, which was suggestive of osteitis 
condensans pubis, probable prostatic calcifications, minimal 
degenerative narrowing of the right hip joint, posterior 
neural arch defects at L5-S1 that were thought to have been a 
minor congenital anomaly and/or the result of previous 
surgery, and mild hypertrophic degenerative changes of the 
lumbar spine with the suggestion of mild levo-convex 
scoliosis of mid-lumbar spine (which was noted to have been 
incompletely included on X-ray).  VA X-rays of the right hip, 
performed in November 1999, showed minimal negative narrowing 
of the right hip joint, minimal changes of osteitis 
condensans pubis and probable prostatic calcifications.  

The Veteran was examined by VA in November 1999 by the same 
examiner who had performed the June 1999 examination.  The 
examiner reported that he had reviewed the Veteran's claims 
file prior to the examination, to include the appellant's 
history with respect to his low back, which is consistent 
with that previously reported in this decision.  The examiner 
noted that a VA outpatient report, dated January 28, 1999, 
included an impression by a VA examiner that the veteran's 
disk and disk surgery were unrelated to the left knee 
surgery.  The Veteran complained of having low back pain 
across the entire lumbar area, which was more prominent on 
the right.  He denied any leg radiation or numbness.  The 
Veteran indicated that he would catch his left toe on the rug 
at home and that he would drag the toe or trip over things.  
The veteran reported having some left foot weakness after the 
disk surgery, but that was noted to have improved on 
subsequent follow-up examinations.  After a physical 
evaluation of the veteran, diagnoses of left total knee 
replacement and herniated disk with surgical treatment were 
entered.  

It was the opinion of the November 1999 VA examiner that the 
veteran's left knee surgery did not cause the herniated disk, 
and that the back pain was a residual of the back surgery, 
which was not necessitated by the left knee problem. In 
support of his conclusion, the examiner indicated that the 
there had been no mention of back pain until the Autumn of 
1998, when the veteran reported having radicular-type 
symptoms. In light of another VA physician's opinion that the 
veteran's back and knee pain were unrelated, insufficient 
medical evidence in the claims file to link the back pain and 
left knee surgery, and the fact that a herniated disc was not 
known to have been a surgical complication of an 
arthroplasty, the VA examiner concluded that it was less 
likely that the veteran's back and right leg pain were due to 
the left knee replacement.  The examiner also entered a 
diagnosis of right groin pain, which was noted to have been a 
residual of the herniated disc.  The examiner also concluded 
that there were insufficient findings on examination to 
conclude that the groin pain was secondary to the knee 
problem.  The examiner did not find any significant leg 
length discrepancy and, it was his opinion that the Veteran's 
gait disturbance was more related to an unrelated balance 
problem.  

During a February 2000 RO hearing, the Veteran gave testimony 
with respect to the issues on appeal, which is consistent 
with that previously reported in this decision.  

In February 2000, another VA physician indicated that the 
Veteran's gait change could have possibly aggravated his back 
pain but that it was not a direct cause.  The VA physician 
indicated that he was unsure of exactly what the cause of the 
Veteran's back problems was.  

A July 2000 VA outpatient report reflects that the left leg 
was approximately one-half inch longer than the right leg.  
An impression of joint pain-left leg was recorded.  The 
examiner opined that after the left knee surgery, the veteran 
had experienced increased difficulty with discomfort in his 
back.  The examiner felt that the Veteran's back problems 
were directly related to his service-connected "knee" injury 
and that the low back should be service connected.  In June 
2001, the same VA examiner provided reasons and bases for his 
July 2000 opinion.  After having reviewed the Veteran's 
claims file, the examiner reiterated that the Veteran had 
undergone a total knee replacement, which had resulted in a 
leg length discrepancy which had caused the appellant's low 
back and groin pain.  The examiner also indicated that the 
Veteran had reported being unable to lift his left foot since 
his knee surgery which, in turn, had caused him to trip.  The 
Veteran also indicated that he had had difficulty tying his 
shoes, putting on his pants and difficulty getting in and out 
of bed.  He described having constant back pain, which was an 
eight out of ten, on a scale of one to ten, and left leg 
muscle spasms.  Overall, it was the opinion of the VA 
examiner in June 2001 that the Veteran had aggravation of 
back pain as a direct result of his knee replacement surgery.  

When evaluated by VA in December 2001, the examiner indicated 
that he had reviewed the claims file prior to the 
examination.  After a physical evaluation of the veteran, a 
diagnosis of degenerative lumbosacral disc disease, status-
post L4-5 and L5-S1 disckectomy was entered.  It was the 
opinion of the VA examiner that the back pain was neither 
related to nor worsened by the left knee condition as 
evidence by X-ray reports in the medical records which were 
negative for any significant difference in leg length in the 
lower extremities.  

In a January 3003 follow-up opinion to his July 2000 and June 
2001 examinations, the Veteran's VA physician indicated that 
he had treated the appellant for his low back pain since 
September 1999.  The examiner related that following the 
Veteran's left knee replacement surgery, he had a leg length 
discrepancy which was corrected with a shoe lift.  The 
examiner noted that upon physical evaluation of the Veteran 
in June 2000, that there was a one-half inch difference 
between the appellant's legs.  The examiner concluded that it 
was as likely as not that the Veteran's knee replacement 
surgery had led to his lower back problem because of the 
changes that had occurred with his ambulation capabilities 
and lower back mechanics.  

In a July 2004 decision, the Board denied service connection 
for lumbosacral disc disease, secondary to left total knee 
replacement.  It was determined that the Veteran's back pain 
was not caused by or made worse by his service-connected left 
knee disability.  

The Veteran's request to reopen the claim for service 
connection for a low back disorder as secondary to the 
service-connected left knee disability (VA Form 21-4138) was 
received in April 2008.  Submitted in support of the 
Veteran's claim were medical statements from Dr. D. D. at the 
Rapid City VA Clinic.  In a statement dated in June 2001, the 
VA physician stated that it was his opinion that the Veteran 
sustained aggravation of the lower back pain as a direct 
result of his knee replacement surgery.  In another 
statement, dated in March 2008, the VA physician indicated 
that the Veteran has called attention to the fact that his 
leg is now shorter than the other causing him to need special 
treatment for this problem.  VA progress notes dated from 
July 2000 to May 2008 were also submitted.  These records 
show that the Veteran received ongoing treatment for low back 
pain.  Also received were private treatment reports dated 
from October 2000 to December 2005 showing that the Veteran 
continued to receive treatment for low back pain.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted that the Veteran had a left knee replacement 
early in 1998; later in 1998, he required surgery for a 
lumbar herniated disc.  The examiner stated that it is 
important to note that the Veteran has a balance problem that 
is due to his stroke apparently.  It has not been found to be 
due to his knee condition.  The Veteran has also stated that 
he falls because of the balance problem but does not want to 
use a cane, crutches or a walker.  The examiner further 
stated that, upon reviewing the medical record, he noted that 
the Dr. S. G. had originally thought that there was a leg 
length discrepancy; however, follow up examination in August 
1999 did not show that this was a true discrepancy.  
Therefore, Dr. G.'s final assessment concerning leg length 
was that there was not a significant discrepancy.  On 
examination, the examiner stated that he did not discern any 
leg length discrepancy.  Following the examination, the 
pertinent diagnoses were left total knee replacement and 
prior lumbar surgery for herniated disk.  The examiner opined 
that the Veteran's lumbosacral disk disease is not secondary 
to or aggravated by his service-connected left knee 
condition.  

VA progress notes dated from April 2008 to August 2008 show 
that the Veteran received ongoing treatment for low back 
pain.  

Following a thorough review of the medical evidence, in 
November 2008, a VA examiner stated that it was his medical 
opinion that the Veteran's back condition, including lumbar 
disc disease with herniated disk and residual right groin 
pain was not caused or aggravated by his left knee 
arthroplasty.  The examiner explained that the discharge 
summary for the February 1998 arthroplasty indicates that 
there were no complications from the surgery and that the 
Veteran was discharged without any problems.  There were 
seven orthopedic office notes from March 1998 to August 1998, 
none of which indicate any symptoms of back pain.  The 
examiner noted that the first mention of any back pain was in 
August 1998 when the Veteran reported having back pain that 
started a few days ago after lifting a heavy object.  The 
records show that the Veteran complained of knee pain one 
week after the back surgery; had there been knee problems 
causing back symptoms, the records should show knee symptoms 
prior to the lumbar surgery.  The VA examiner concluded that 
the records do not support the Veteran's claim that he had 
back problems, foot drop, or leg length discrepancy that date 
back to the total knee arthroplasty.  He also noted that the 
examinations have not shown any problems with the left knee 
that would lead to any back conditions.  

Of record is a statement from Dr. S. S., dated in December 
2008, indicating that the Veteran has sought treatment in her 
clinic since February 2008 for a sharp pain in his lower back 
and pelvis.  Dr. S. indicated that the Veteran states that he 
had a knee replacement in 1998 and since that time he has 
walked with a limp, either due to the knee pain or leg length 
deficiency.  Dr. S. stated that it was her opinion that due 
to the military related knee replacement, undue stress was 
put on his back and pelvis caused pain and dysfunction.  

VA progress notes dated from May 2008 to February 2009 show 
that the Veteran received ongoing treatment for low back 
pain.  


IV.  Legal analysis.

In this case, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disorder 
secondary to the service-connected left total knee 
arthroplasty in July 2004; that decision was based on a 
finding that the Veteran's back condition was not caused by 
or aggravated by his left knee disorder.  
The evidence received subsequent to July 2004 consists of VA 
medical records and a VA examination report shows that the 
Veteran continued to receive treatment for a low back 
disorder, diagnosed as herniated disc with right groin pain.  

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The July 2004 denial was based on a 
finding that the evidence failed to show that the Veteran's 
back disorder was caused by or aggravated by his left knee 
disorder, to include a leg length discrepancy caused by the 
left knee replacement.  The evidence added to the record 
since the Board decision does not include any competent 
evidence showing that the left total knee arthroplasty caused 
or aggravated the low back disorder.  

The evidence received since the July 2004 Board decision 
include medical statements from Dr. D., indicating that the 
Veteran had aggravation of his lower back which was a direct 
result of his knee replacement surgery.  In a statement dated 
in March 2008, Dr. D. stated that the Veteran's leg was now 
shorter as a result of knee replacement surgery; and, he had 
developed osteoarthritis as a result of his surgery.  The 
evidence is not new because it duplicative in substance of 
previously submitted evidence suggesting that the Veteran's 
low back disorder was caused by a leg discrepancy as a result 
of his left knee replacement.  The evidence is not material 
because it does not tend to establish an unestablished fact, 
namely, the herniated disc developed as a result of the left 
total knee arthroplasty.   Moreover, while the opinions 
provided by the VA examiners in June and November 2008 relate 
to nexus, an unestablished fact necessary to substantiate the 
claim, the opinion was negative and thus does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
neither the current clinical records nor the June and 
November 2008 VA opinions satisfy the requirements of new and 
material evidence under 38 C.F.R. § 3.156(a).  

In sum, none of the evidence added to the record since the 
final Board decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a back disability.  The recent evidentiary 
submissions, when viewed in the context of the prior denial, 
have not cured any of the evidentiary defects.  Therefore, 
the application to reopen is denied.  

In sum, the evidence added to the record since the July 2004 
denial of service connection for herniated disc with right 
groin pain, secondary to left total knee arthroplasty, is not 
material because by itself or when considered with previous 
evidence of record, it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not 
present the reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received, and the Veteran's claim of 
entitlement to service connection for herniated disc with 
right groin pain, secondary to left total knee arthroplasty 
may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).  


ORDER

The application to reopen the claim of entitlement to service 
connection for herniated disc with right groin pain secondary 
to the service-connected left total knee arthroplasty is 
denied.  


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


